Appellant was adjudged a delinquent child and committed to the Girls' Training School for an indeterminate period of from one to two years.
The record is before this court without statement of facts or bills of exception. Presumptively the evidence before the court was sufficient upon which to predicate his order regarding the appellant. In the absence of a statement of facts the affidavit attached to the appellant's motion for new trial cannot be appraised.
The judgment is affirmed.
Affirmed. *Page 142